DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 03/24/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/29/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker et al. (US-20160307677-A1), hereinafter Baker.
2 phases ([0013]) which is the same as the claimed MnAl alloy comprising crystal grains including τ-MnAl phase and crystal grains including γ2-MnAl phase and β-MnAl phase.
Examiner notes that according to [0008] of the instant specification, metamagnetism is realized by the coexistence of the τ-MnAl phase, γ2-MnAl phase, and β-MnAl phase.
Since Baker teaches the τ-MnAl phase, γ2-MnAl phase, and β-MnAl phase as discussed above, the metamagnetism according to the specification would be inherent to the Mn-Al alloy of Baker which is the same as the claimed MnAl alloy exhibiting metamagnetism.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US-20160307677-A1), hereinafter Baker.
Regarding Claim 2, Baker teaches the claim elements as discussed above. Baker further teaches the τ phase being at least 80% of the Mn-Al alloy ([0013]), which overlaps the claimed 75% ≤ A ≤ 99% is satisfied when a ratio of the τ-MnAl phase is A.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 4 and 5, Baker teaches the claim elements as discussed above. 
Baker does not explicitly teach the claimed B < C is satisfied when ratios of the γ2-MnAl phase and β-MnAl phase are B and C, respectively of claim 4, or the claimed 0.01 ≤ B/C ≤ 0.17 is satisfied of claim 5.
Examiner notes that according to [0053] and [0057] of the instant specification, the claimed ratio between the γ2-MnAl phase and β-MnAl phase may be attained by heat treatment. Further according to [0064]-[0070] of the instant specification, the heat treatment is performed at 400-550˚C for 16 hours.
Baker further teaches a heat treatment at 200-600˚C ([0014]) however, a person having ordinary skill in the art would note the magnetization values reported (Fig. 6-7) and further restrict the temperature range to 350-500˚C in order to avoid the clear deterioration in properties outside of that range, which overlaps the claimed 400-550˚C. Baker does not teach a specific range of duration for the treatment which encompasses the specification’s heat treatment is performed for 16 hours.
Since Baker teaches the heat treatment according to the specification, a person having ordinary skill in the art would expect the Mn-Al alloy of Baker to exhibit the claimed B < C is satisfied when ratios of the γ2-MnAl phase and β-MnAl phase are B and C, respectively of claim 4, and the claimed 0.01 ≤ B/C ≤ 0.17 is satisfied of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736